DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said at least one thermoplastic disposed” which lacks antecedent basis.
Claims 17-29 are rejected for depending from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2007/0194482 to Douglas et al.
Regarding claims 16, 18, 30, 32, Douglas discloses a multi-layer membrane (fig. 3: 110), for a roof (title), having top and bottom thermoplastic layers and a middle thermoplastic layer between the top and bottom [0033].  Regarding the lack of propylene-based elastomers in a layer, the use of such is disclosed as optional [0037].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by not using this material since the material is listed as “preferred” ([0037-0038] and as optional [0064]).  Regarding stiffness, Douglas discloses the basic claim structure of the instant application but does not disclose specific stiffness properties as recited in the instant application.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of more, or less stiff material would have been an obvious design choice based upon the wear to be expected and the structure of the roof.
Regarding claims 17, 31, Douglas discloses the use of adhesives for attaching, by pressure, to roof decks [0078].
Regarding claims 19, 23, magnesium hydroxide ([0056], 0057]) is disclosed as a filler with 15-50 percent weight and less than 20 percent weight ([0056] range from 0-80 percent).  These materials are optional as recited in the rejection of claim 16.
Regarding claims 20, 21, 24, 25, calcium carbonate is disclosed with between 25-75 percent weight [0056].  The use of top or bottom layers is optional, if preferred as recited in the rejection of claim 16.
Regarding claims 22, 26, co-extrusion is disclosed (abstract).
Regarding claims 27, 33, a fabric (scrim) is disclosed between layers [0019].
Regarding claims 28, 34, these are rejected for reasons cited in the rejection of claim 16, as propylene elastomer is listed as optional, [0064].
Regarding claims 29, 35, a functionalized polymer is disclosed [0093] in the top layer, not the bottom.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by using such a material in the bottom layer in order to increase strength since the material is already disclosed for use.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633